Title: To John Adams from Nehemiah Fales, 23 August 1798
From: Fales, Nehemiah,Hobam, William
To: Adams, John



Sir,
Dedham August 23d 1798

The Grand Jury for the County of Norfolk cannot depart from the exercise of the duties assigned them by the laws of the land, without reflecting on the inestimable value of those laws and on the distinction as well as security, of the freedom which they confer exclusively upon us and the country of our ancestors.
Reflections of this sort have been feelingly and deeply impressed upon us by the excellent charge of the Honorable Chief Justice, and we conceive are proper to be indulged at a time, when our freedom and laws are invaded by the hostile aggressions, and still more by the insidious arts of France, as they lead us coolly to confirm by our judgment, the prompt decision of our feelings, that it is better to support our Government and independence by the sword, than to maintain, (even if it could be so maintained) a scandalous peace, by tribute. This we believe is also the decision of the nation, as we exult to perceive it is of its Government, and had it been as well known two years ago by France, and that Americans did not really want the spirit, which they have been so tardy and so loth to display, we form for ourselves the belief, that our country would have escaped the disgrace, which the doubt of its spirit inflicted, as well as the war, which the unmerited contempt for our Government and national character has emboldened domestic faction to invite,  and France to wage.
We acknowledge with gratitude, that this mistake, and the outrages, to which it has led the Directory are not justly attributable to the executive Government of America. Indeed every true republican is greatly indebted, and ought to be grateful to you, Sir, and to your illustrious predecessor for administering our Government with such purity, firmness and wisdom, as have essentially contributed to its reputation, as well as success. This County, boasting the honor of your birth and residence and its inhabitants being acquainted with your private character, as a citizen, the Grand jury conceive themselves authorised to offer this tribute of their affection and respect to you, as Chief Magistrate.
May your life be long, and may the remainder of it be no less useful to your Country, than the past!
        s       : 
Nehemiah FalesWilliam HobartBenjn: PotterEphm: BullardDavid Fisher Jr.Peter CranePeter BrackettWilliam WhitingJonathan BattleIsaac PrattLevi TowerDavid FisherElijah VoseElisha JonesEdward RobinsonThomas Ardin Jr:Silas Plimpton